ANDERSON, PAUL H., Justice
(concurring in part, dissenting in part).
I concur in part and respectfully dissent in part. I agree with the conclusion reached by both the majority and the court of appeals with respect to aiding-and-abetting liability. Brian Zapolski cannot be liable to the three female employees on an aiding-and-abetting theory. But I dissent in part because the majority fails to explicitly address the standard of review issue presented by this case. Like my colleague Justice Wright, I conclude that this case presents two questions: one that is a mixed question of law and fact and one *811that is a question of fact. Like Justice Wright, I would apply a de novo standard of review to the question of whether Zapol-ski’s misconduct was sufficiently severe or pervasive so as to create an objectively hostile work environment and a clearly erroneous standard of review to the question of whether an employee perceived the work environment as hostile.
I also dissent in part because, even if a clearly erroneous standard of review applies to both the question of objective hostility and the question of subjective hostility, I disagree with the majority’s conclusion that the district court’s findings of fact are not clearly erroneous. This conclusion, if not explicit, is at a minimum implied by the majority’s reasoning in this case. Whichever standard of review is applied, I would conclude that no remand is required or warranted. Given the record before us, which we must thoroughly examine, the district court’s findings are clearly erroneous. I find it extraordinary that the majority concludes that Zapolski’s offensive and egregious misconduct may not be actionable. Because I am left with the definite and firm conviction that the district court erred, I join the concurrence and dissent of Justice Wright.
Given the nature and scope of the error being made today, I conclude that it will not suffice to confine my reaction to the majority’s decision to the limited act of joining the concurrence and dissent of my colleague. I believe something’ more needs- to be said about the message the majority delivers to Minnesota’s citizens, whether those citizens are male or female, young or old, rich or poor. The unfortunate consequence of the majority’s opinion may well be that offensive and repulsive sexual misconduct in the workplace, like Zapolski’s verbal and physical misconduct, will be much more difficult to curtail in Minnesota and that many victims of similar misconduct will be left without a remedy under the law.
The three employees in this case, Jaime Rasmussen, Jennifer Moyer, and Kathe Reinhold, endured a great deal of verbal and physical sexually motivated misconduct while working for Two Harbors Fish Company d/b/a Lou’s Fish House and BWZ Enterprises (collectively “Two Harbors Fish”). The conduct was directed at them by their supervisor, Zapolski. Za-polski touched Jaime Rasmussen on her posterior with his hands on at least two occasions and repeatedly referred to Rasmussen using sexually suggestive pet names.1 Zapolski showed Rasmussen and other employees nude photos of a woman in a Playboy magazine, and asked Rasmussen and others if the woman in the photos looked like Rasmussen. He also suggested that Rasmussen take a pornographic DVD home with her and watch it. Zapol-ski frequently asked Rasmussen about her sexual-position preferences and repeatedly told Rasmussen about his own sexual desires. Rasmussen repeatedly objected to Zapolski’s behavior, but Zapolski ignored the objections and persisted with his verbal and physical sexually motivated misconduct. Despite Zapolski’s misconduct, Rasmussen, who is the mother of one child and whose husband was laid off at the time, continued to work for Two Harbors Fish. When her family’s economic circumstances allowed her to end her employment, she did so.
Jennifer Moyer experienced similar sexually motivated misconduct by Zapolski. About two or three weeks after Moyer, a single mother with one child, started working for Two Harbors Fish, Zapolski began to ask Moyer about her sex life and began *812telling her about his own sex life. Zapol-ski also asked Moyer if she had any single Mends that she “could hook him up with” and told her that he would be “willing to pay for it.”2 Moyer was touched by Za-polski at least once when Zapolski grabbed her waist. In addition, Moyer was shown the photo in the Playboy magazine and was asked if the woman in the photo reminded her of Rasmussen. Zapolski’s misconduct made Moyer feel “[e]xtremely violated” and “uncomfortable.”
After working at Two Harbors Fish for slightly longer than three months, Moyer quit her job. On the day that Moyer quit, Zapolski scolded her for using her cell phone at work. Moyer became upset because she attempted to limit the use of her cell phone while at work to checking on the status of her young child. Nevertheless, Moyer stayed on the job after being scolded by Zapolski. It was not until later that same day, when Moyer talked with her mother about Zapolski’s inappropriate sexual conduct, that Moyer ended her employment at Two Harbors Fish. The district court and the majority diminish the nature of Zapolski’s inappropriate sexual conduct by treating Moyer’s decision to end her employment as being significantly related to Zapolski’s concern about Moyer’s use of her cell phone while at work. This explanation lacks significant support in the record and mistakenly attempts to switch the focus away from what Zapolski was doing to Moyer and how Zapolski’s misconduct affected Moyer’s work environment.
Kathe Reinhold was also on the receiving end of Zapolski’s offensive sexual misconduct in the workplace. Zapolski began making sexual comments to Reinhold on her first day of work at Two Harbors Fish and did so every day thereafter. Reinhold, who is the single mother of a teenage son, attempted to rebuff these comments by telling Zapolski that she was very modest. Reinhold testified that she was angry that she was “subjected to that type of conversation” as part of her employment. Like Rasmussen and Moyer, Reinhold was physically touched by Zapolski, including several occasions when Zapolski swept his hands across her waist or posterior and another occasion when Zapolski inappropriately picked a sliver of wood off of Reinhold’s chest. Instances of physical touching made Reinhold feel “terribly embarrassed” and at times “uneasy” or “Mghtened.” Also, on one occasion Zapol-ski called Reinhold while she was working at the Two Harbors Fish store and asked Reinhold if she was going to give him a kiss when he came into work. Reinhold said, “no.” Reinhold testified that she was “horrified by [Zapolski’s] behavior.” Reinhold quit working for Two Harbors Fish after only six and a half shifts because she “was tired of the sexual harassment.”
The majority acknowledges that Zapol-ski committed inappropriate verbal and physical sexually motivated misconduct in the workplace, that Rasmussen, Moyer, and Reinhold were the targets of the misconduct, and that all three women made repeated efforts to reject, fend off, and stop the misconduct. Yet, if not explicitly, at least by implication, the majority concludes that the Lake County District Court did not clearly err when it found that Zapolski’s inappropriate sexually motivated misconduct was not sufficiently severe or pervasive so as to objectively and subjectively “substantially interfer[e] with [the three women’s] employment ... or creat[e] an intimidating, hostile, or offensive employment ... environment.” Minn. Stat. § 363A.03, subd. 43(3) (2012). As I stated earlier, I view the majority’s conclu*813sion, whether explicit or implicit, to be extraordinary — even incogitable. Its conclusion is difficult to explain. Perhaps the majority’s conclusion is the result of its view that our court’s hands are so tethered by the clearly erroneous standard of review that we may do nothing in response to the district court’s findings. If this is so, the majority’s view is as erroneous as are the district court’s findings. We are not so bound. Given our authority to conduct a thorough and independent review of the record, I fail to understand why the majority takes the position that it is so constrained and chooses to respond so passively in light of Zapolski’s actionable misconduct.
Under the clearly erroneous standard of review, which the majority appears to have applied in this case, we are not required to sustain every finding of fact made by a district court even when there is some evidence to support the finding. Montgomery Ward & Co. v. Cnty. of Hennepin, 482 N.W.2d 785, 788 (Minn.1992). When, after “our careful consideration of the entire record” and after juxtaposing the record with the district court’s findings, we are left with a definite and “firm conviction that a mistake has been made,” we are duty-bound to reverse the decision of the lower court. Id.; Hanka v. Pogatchnik, 276 N.W.2d 638, 635 (Minn.1979). Without question, we must give “due regard ... to the opportunity of the trial court to judge the credibility of the witnesses.” Minn. R. Civ. P. 52.01. But our deference is not absolute. See United States v. U.S. Gypsum Co., 333 U.S. 364, 394-95, 68 S.Ct. 525, 92 L.Ed. 746 (1948) (noting that the clearly erroneous rule was adopted to reflect a standard under which a district court’s findings, “when dependent upon ... the candor and credibility of the witnesses” were given “great weight,” but “were never conclusive”); see also Santa Fe Pac. Corp. v. Cen. States, Se. and Sw. Areas Pension Fund, 22 F.3d 725, 727 (7th Cir.1994) (noting that “the clear-error standard is not a rubberstamp”).
Admittedly, our case law reflects some lack of clarity with regard to the level of deference required under our clearly erroneous standard. Our clearly erroneous standard of review is articulated in Minn. R. Civ. P. 52.01 and contains language that is substantially the same as the corresponding federal rule. Minnesota Rule of Civil Procedure 52.01 states that “blind-ings of fact, whether based on oral or documentary evidence, shall not be set aside unless clearly erroneous, and due regard shall be given to the opportunity of the trial court to judge the credibility of the witnesses.” The corresponding federal rule states that “[f]indings of fact, whether based on oral or other evidence, must not be set aside unless clearly erroneous, and the reviewing court must give due regard to the trial court’s opportunity to judge the witnesses’ credibility.” Fed.R.Civ.P. 52(a)(6); see also In re Estate of Balafas, 293 Minn. 94, 96, 198 N.W.2d 260, 261 (1972) (noting that the clearly erroneous rule is “identical for [the Minnesota and federal] court systems”).
In Tonka Tours, Inc. v. Chadima, we stated that a district court’s findings of fact “will not be set aside unless they are clearly erroneous” and noted that “when the lower court is the trier of fact, its findings on disputed questions are entitled to the same weight as a jury verdict.” 372 N.W.2d 723, 726 (Minn.1985); see also Walters v. Common Sch. Dists. 2550, 2551, 2583, & 2585, 265 Minn. 284, 294-95, 121 N.W.2d 605, 612 (1963) (citing the clearly erroneous standard in Minn. R. Civ. P. 52.01 and stating that “when an action is tried by a court without a jury its findings are entitled to the same weight as the verdict of a jury”). But in Balafas, we noted that the clearly erroneous standard, *814“as it has been applied both by the Federal courts and by this court, ... clearly establishes a broader scope of appellate review than that applied when the court is reviewing findings of a jury.” 293 Minn, at 96, 198 N.W.2d at 261. We went on to say:
[T]he scope of review under this rule may now be regarded as the broadest exercised by an appellate court for, even though there is evidence to support a finding, the finding can be held to be clearly erroneous if “the reviewing court on the entire evidence is left with the definite and firm conviction that a mistake has been committed.”
Id. (quoting United States v. Or. State Med. Soc’y, 343 U.S. 326, 339, 72 S.Ct. 690, 96 L.Ed. 978 (1952)); see also Runia v. Marguth Agency, Inc., 437 N.W.2d 45, 48 (Minn.1989) (citing Minn. R. Civ. P. 52.01 and noting that “[t]he standard for review of a bench trial is broader than the standard for jury verdicts”).
The Balafas description of the scope of review under our clearly erroneous standard appears to accurately reflect the origins of the standard as articulated in Rule 52.01. The clearly erroneous standard was intended “to make applicable the then prevailing equity practice” in federal courts and was a rejection of the notion that the findings of fact made by a district court should be given the same weight as a jury’s verdict. U.S. Gypsum Co., 333 U.S. at 394-95, 68 S.Ct. 525. In U.S. Gypsum Co., the United States Supreme Court stated that “[sjince judicial review of findings of trial courts does not have the statutory or constitutional limitations on judicial review of findings by administrative agencies or by a jury, this Court may reverse findings of fact by a trial court where ‘clearly erroneous.’ ”3 Id. at 395, 68 S.Ct. 525 (footnotes omitted) (citations omitted). And as Wright and Miller note, “[i]t is simply wrong to say ... that the ‘findings will be given the force and effect of a jury verdict.’ ... [Hjistory is clear that those who drafted the [clearly erroneous] rule rejected proposals to apply the limited review of a jury verdict to the findings of a judge.” 9C Charles Alan Wright & Arthur R. Miller, Federal Practice and Procedure § 2585 (3d ed. 2008) (quoting Stoody Co. v. Royer, 374 F.2d 672, 681 (10th Cir.1967)). But see G.C. Kohlmier, Inc. v. Albin, 257 Minn. 436, 443, 101 N.W.2d 909, 914 (1960) (stating that “when an action is tried by a court without a jury its findings are entitled to the same weight as the verdict of a jury” and that “[t]he adoption of Rule 52.01 of Rules of Civil Procedure ... made no change in the method of review of findings of fact”).
I previously noted my strong disagreement with what appears to be the majority’s unvoiced intent to apply and be unduly restrained by its interpretation of our clearly erroneous standard of review. This choice has led it to respond passively in light of the unlawful conduct in the workplace at Two Harbors Fish that was both severe and pervasive enough to create a hostile work environment. Perhaps it is the majority’s misunderstanding of the degree of deference we afford to a district court’s findings under the clearly erroneous standard that has motivated it to make an almost heroic effort to ignore the district court’s erroneous findings. The district court made a very serious *815error in judgment in its findings when it was confronted with behavior that constitutes classic sexually motivated misconduct in the workplace. The majority compounds this serious error in judgment by allowing the views that inform the error to be applied not only to conduct in Lake County, but to conduct in the entire State of Minnesota. The majority has in essence used our standard of review as a shield, behind which to abdicate our responsibility to review the district court’s findings for error.
I do not intend to convey, either explicitly or implicitly, the impression that our clearly erroneous standard of review is not a deferential standard — it is. But our case law indicates that the application of this standard does not require us to defer to the district court’s findings of fact when, after our careful consideration of the entire record, we are left with a definite and firm conviction that a mistake has been made. Given the facts of this case, it is hard — nay impossible — for me to conclude that a mistake has not been made by the district court.4 Thus, I am more than a little mystified by the fact that the majority fails to reach a similar conclusion. Nevertheless, when confronted with a mistake as egregious as the one made by the district court in this case, I will do what I can to prevent the view that provides the underpinnings for that mistake from becoming the standard for what is considered actionable verbal and physical sexual misconduct in a Minnesota workplace. This is why I dissent and write separately.
When I first became an appellate judge in 1992, I believed that our jurisprudence was irrevocably and steadfastly headed down a one-way path toward ending sexual harassment in the workplace. I also believed that the policies of our State and the jurisprudence of our court, when implemented, would ensure that all citizens of our State, male or female, young or old, rich or poor, would someday work in a state where sexually harassing conduct is no longer tolerated under the law. I came to this view based on cases like Continental Can Co., Inc. v. State, 297 N.W.2d 241 (Minn.1980), and the legislative acts that followed that case. I was also much encouraged by the attitudinal changes I saw in the workplace. Yet, more than two decades later as my service as an appellate judge draws to a close, I am concerned that the opinion the majority renders today signifies a step backwards on what I once believed was a one-way path toward ending sexual harassment in the workplace.
For all of the foregoing reasons, I respectfully concur in part and dissent in part.

. The sexually suggestive pet names included: "honey," "beautiful,” and "sexy.”


. The "it” here refers to "hook[ing] him up.” Hook up in this context refers to "[a]n act of casual sex.” The American Heritage Dictionary 846 (5th ed. 2011).


. Applying a standard of review to the findings of a district court that is less deferential than the standard of review applied to the findings of a jury makes infinite sense. A reviewing court cannot evaluate the fact-finding that takes place inside the jury room. But when a district court acts as the finder of fact, it must “find the facts specially and state separately its conclusions of law thereon,” Minn. R. Civ. P. 52.01, thereby presenting a clear picture of the district court's fact-finding on review.


. Reviewing courts have at times stated that a district court’s finding of fact is clearly erroneous when it "strikefs] [the reviewing court] as wrong with the force of a five-week-old, unrefrigerated dead fish.” In re Papio Keno Club, Inc., 262 F.3d 725, 729 (8th Cir.2001) (citation omitted) (internal quotation marks omitted). Although this colorful language does not articulate a legal standard, I believe that the district court’s finding that Zapolski’s behavior with respect to the female employees at Two Harbors Fish was not sufficiently severe or pervasive so as to create an objectively and subjectively hostile work environment carries with it more than a sufficient stench to render it clearly erroneous.